Certiorari granted, January 7, 2008



                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4042



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DESMOND OLLIVIERRE,    a/k/a   James   Franklin
Bridges,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:97-CR-00726-CMC-2)


Submitted: June 22, 2006                          Decided: June 28, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, Kevin F. McDonald, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Desmond Ollivierre was convicted by a jury of possession

with intent to distribute crack cocaine and originally sentenced to

225 months imprisonment.          Ollivierre’s sentence was later vacated

and remanded for resentencing in accordance with United States v.

Booker, 543 U.S. 220 (2005), and United States v. Hughes, 401 F.3d

540,   546   (4th    Cir.   2005).       On    remand,        the    district    court

resentenced him to 210 months imprisonment.                    Olliviere appeals,

claiming that his sentence is unreasonable because the district

court refused to depart from the advisory guidelines range, which

took into account the 100:1 crack to powder cocaine ratio.

             After   the    Supreme    Court’s         decision      in     Booker,   a

sentencing court is no longer bound by the range prescribed by the

sentencing guidelines.        See Hughes, 401 F.3d at 546.                However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the applicable guideline range

as well as the factors set forth in 18 U.S.C.A. § 3553(a) (West

2000 & Supp. 2006).         Id.    If the sentence imposed is within the

properly     calculated      guideline        range,     it     is    presumptively

reasonable.    United States v. Green, 436 F.3d 449, 456 (4th Cir.),

cert. denied, 74 U.S.L.W. 3654 (U.S. May 22, 2006) (No. 05-10474).

             Ollivierre’s    sentence    was     both     within      the    properly-

calculated guideline range of 210-262 months, and within the

statutory maximum of life imprisonment.                 See 21 U.S.C. § 841(b)


                                      - 2 -
(2000). Moreover, we have recently considered and rejected a post-

Booker challenge     to   the    100:1    crack   to   powder    cocaine   ratio

contained in the sentencing guidelines. See United States v. Eura,

440   F.3d   625   (4th   Cir.   2006).      Because    the     district   court

appropriately treated the guidelines as advisory, and properly

calculated and considered the guideline range and the relevant §

3553(a) factors, we find the sentence reasonable.

             We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -